Citation Nr: 1514251	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased rating for status post left medial meniscectomy, derangement of left knee, with arthritis and scar, in excess of 30 percent prior to October 1, 2011, and in excess of 20 percent from October 1, 2011. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976 and February 1977 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned at a February 2015 videoconference hearing.  A copy of the transcript is associated with the file.

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has raised the issue of his unemployability, most recently at his February 2015 videoconference hearing.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination to determine the severity of this left knee disability in January 2012.  The Veteran has questioned the adequacy of this examination, including at his February 2015 videoconference hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Veteran suggested a worsening of his left knee condition, including the symptoms associated with his left knee scar.  

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, given the Veteran's assertion that his left knee symptoms and his left knee scar have worsened, and in light of the questions regarding the adequacy of the Veteran's most recent VA examination, the Board finds that a new VA examination is warranted.

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his left knee and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take any appropriate steps for the development of the Veteran's TDIU claim.

3.  Schedule the Veteran for an appropriate VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected left knee disability.  If possible, please schedule the examination with an examiner that has not conducted an examination on this Veteran before.

The claims folder, access to VBMS, Virtual VA, and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's left knee disability.  The examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for the left knee.  The examiner is specifically requested to examine the Veteran's active and passive range of left knee motion and to address the impact of pain with notation at what degree motion becomes painful. 

b)  Examine the stability of the left knee and indicate whether any instability is slight, moderate, or severe in degree.  The examiner should reconcile any findings of left knee instability or lack thereof with the record.  

c)  Examine the Veteran's left knee scar and record appropriate findings in order to determine the severity of the Veteran's scar under appropriate evaluation criteria.

d)  Provide a reasoned explanation as to the effect of the Veteran's current left knee disability on his occupational functioning.

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




